—Motion by the respondents on an appeal from a judgment of the Supreme Court, Suffolk County, entered August 18, 1993, to strike the arguments raised by the appellant for the first time in his reply brief. By decision and order on motion of this Court dated November 29, 1994, the motion was referred to the Justices hearing the appeal for determination upon the argument or submission of the appeal.
Upon the papers filed in support of the motion and the papers filed in opposition and relation thereto, it is,
Ordered that the motion is granted; and it is further,
Ordered that the portions of the appellant’s reply brief which argue that: (1) the plaintiff was entitled to an inference as to the accuracy of his expert’s testimony as to the transport of the plaintiff’s mother, (2) the defendants failed to establish an "error in judgment” defense, (3) the Supreme Court erred in failing to give a circumstantial evidence charge, (4) the interrogatory removed the issue of whether the defendants timely diagnosed the plaintiff’s mother, and (5) the Supreme Court’s charge on "error of judgment” was erroneous, are stricken from the reply brief because they were raised for the first time in the reply brief (see, State Farm Fire & Cas. Co. v LiMauro, 103 AD2d 514, affd 65 NY2d 369). O’Brien, J. P., Santucci, Joy and Friedmann, JJ., concur.